DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response to amendment claims filed on 10/05/22 has been acknowledged. It is noted that the claims 1, 4-9, 11, and 14-20 are pending in the application and claims 2-3, 10, and 12-13 have been canceled.

Response to Arguments
Applicant's arguments, filed 10/05/22, with respect to the rejection(s) of claim(s) under 35 USC 103 as being unpatentable over by Henry et al (US 2010/0215543) reference has been fully considered and are persuasive in light of the amendment. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made Astier et al (US 2016/0146717) in view of Lee et al (US 2014/0001110).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al (US 2016/0146717) in view of Lee et al (US 2014/0001110).
Regarding claim 1; Astier et al discloses a fluidic sorting device (1100 @ figure 11) comprising:
pillars (314 @ figure 11) in a nanopillar array (320 @ figure 11), wherein the pillars (314 @ figure 1) in the nanopillar array (320 @ figure 11) are designed with a spacing to sort particles of different sizes (paragraph [0091]: e.g., The chip 1100 has an inlet 1105 to receive fluid containing the different sized particles (i.e., biological entities) to be sorted), and wherein the pillars (314 @ figure 11) have an aspect ratio (paragraph 0063]: e.g., high aspect ratio pillars permit larger fluidic throughput and can reduce clogging issues associated with micro/nanofluidic features), wherein the pillars (314 @ figure 8A and 11) comprising a 90 degree angle (figures 8A) between a top and side pillar (314 @ figure 8A);
at least one or more inlets (105 @ figure 11) configured to receive a fluid and the particles to be sorted through the nanopillar array (320 @ figure 11 and paragraph [0091]: e.g., The inlet 1105 may be an opening or hole in the walls around the nanopillar array 320 or may span the width of the nanopillar array 320 through which fluid (e.g. water, electrolyte solutions, organic solvents, etc.) and particles (e.g., biological entities) can flow); and
at least two or more outlets (940, 945 @ figure 11) configured to output the particles having been sorted (paragraph [0091]: e.g., The outlets 940 and 945 may be openings through which the sorted particles can flow and be collected in bins after sorting). See figures 1-12
Astier et al discloses all of feature of claimed invention except for the pillars have the aspect ratio of 100. However, Lee et al teaches that it is known in the art to provide the pillars (e.g., silicon pillars @ figure 3a) have the aspect ratio of 100 (paragraphs [0049]: e.g., the aspect ratio of the silicon pillars is from 2 to 100).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine fluidic sorting device of Astier et al with the pillars have the aspect ratio of 100 as taught by Lee et al for the purpose of improving the density of three-dimensional carbon nanotube networks per unit space and control over etch depth for creating nanopillars.
Regarding claim 4; Astier et al discloses a mesh is utilized to form the pillars (314 @ figures 8A and 11), wherein the mesh being a metal (figure 7B and paragraphs [0076] and [0078]: e.g., monolayers can be formed on metal layers (M) pre-deposited onto the array of pillars. For example, one or more metal layers (M) can be deposited on the pillars (e.g., after the oxidization process that creates the uniform gap size), such that the pillars now have a metal surface (M) over the substrate).
Regarding claim 9; Astier et al discloses the pillars comprises silicon (320 @ figure 3F and paragraph [0060]: e.g., the nanopillar array 320 (made of silicon)). 

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al in view of Lee et al as applied to claim 4 above, and further in view of Hu et al (US 2017/0120246).
Regarding claim 5; Astier et al in view of Lee et al combination discloses all of feature of claimed invention except for the metal of the mesh is a selection of noble metals. However, Hu et al teaches that it is known in the art to provide the metal of the mesh (202 @ figure 2) is a selection of noble metals (paragraph [0033]: e.g., The metal of the metal layer 202 may be a noble metal such as palladium, platinum, and/or gold with an appropriate adhesion layer such as titanium or chromium, as required). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine fluidic sorting device of Astier et al with limitation above as taught by Hu et al for the purpose of reliable sensing and manipulation of biological material in microfluidics.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al in view of Lee et al as applied to claim 4 above, and further in view of Jin et al (US 2011/0159070).
Regarding claim 16-18; Astier et al in view of Lee et al combination discloses all of feature of claimed invention except for the metal of the mesh includes Au, Ag, or Pt. However, Jin teaches that it is known in the art to provide the metal of the mesh (paragraph [0019]: e.g., optionally the material used for the three-dimensional springy, coil, wire, or mesh screen scaffold comprises at least one of a metal or an alloy) includes Au, Ag, or Pt (paragraph [0148]: e.g., noble metals (such as Au, Ag, Pt and their alloys), polymer or plastic materials, or composite metals). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine fluidic sorting device of Astier et al with limitation above as taught by Jin et al for the purpose of biomaterials implants and substrates for enhanced cartilage formation, and novel techniques for fabricating such novel biomaterials, and various biological and therapeutic applications.


Claims 11, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al (US 2016/0146717) in view of Kotov et al (US 2015/0367380).
Regarding claim 11; Astier et al discloses a fluidic sorting device (1100 @ figure 11) comprising:
pillars (314 @ figure 11) in a nanopillar array (320 @ figure 11), wherein the pillars (314 @ figure 1) in the nanopillar array (320 @ figure 11) are designed with a spacing to sort particles of different sizes (paragraph [0091]: e.g., The chip 1100 has an inlet 1105 to receive fluid containing the different sized particles (i.e., biological entities) to be sorted), and wherein the pillars (314 @ figure 11) have an aspect ratio (paragraph 0063]: e.g., high aspect ratio pillars permit larger fluidic throughput and can reduce clogging issues associated with micro/nanofluidic features), wherein the pillars (314 @ figure 8A and 11) comprising a 90 degree angle (figures 8A) between a top and side pillar (314 @ figure 8A);
at least one or more inlets (105 @ figure 11) configured to receive a fluid and the particles to be sorted through the nanopillar array (320 @ figure 11 and paragraph [0091]: e.g., The inlet 1105 may be an opening or hole in the walls around the nanopillar array 320 or may span the width of the nanopillar array 320 through which fluid (e.g. water, electrolyte solutions, organic solvents, etc.) and particles (e.g., biological entities) can flow); and
at least two or more outlets (940, 945 @ figure 11) configured to output the particles having been sorted (paragraph [0091]: e.g., The outlets 940 and 945 may be openings through which the sorted particles can flow and be collected in bins after sorting). See figures 1-12
Astier et al discloses all of feature of claimed invention except for the pillars have the aspect ratio of 200. However, Kotov et al teaches that it is known in the art to provide the pillars (24 @ figure 1) of an nanopillar array (20 @ figure 1) have the aspect ratio of 200 (paragraphs [0047]: e.g., an aspect ratio (AR) for cylindrical shapes (e.g., a pillar, a rod, tube, fiber, etc.) is defined as AR=L/D, where L is the length of the longest axis (here the major longitudinal axis) and D is the diameter of the cylinder or pillar. Suitable axial geometry particles for use in the present technology generally have high aspect ratios, for example, ranging from at least about 1 to in excess of 1,000, for example).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine fluidic sorting device of Astier et al with the pillars have the aspect ratio of 200 as taught by Kotov et al for the purpose of improving authenticating articles to prevent or diminish counterfeiting activities.
Regarding claim 14; Astier et al discloses a mesh is utilized to form the pillars (314 @ figures 8A and 11), wherein the mesh being a metal (figure 7B and paragraphs [0076] and [0078]: e.g., monolayers can be formed on metal layers (M) pre-deposited onto the array of pillars. For example, one or more metal layers (M) can be deposited on the pillars (e.g., after the oxidization process that creates the uniform gap size), such that the pillars now have a metal surface (M) over the substrate).
Regarding claim 19; Astier et al discloses the pillars comprises silicon (320 @ figure 3F and paragraph [0060]: e.g., the nanopillar array 320 (made of silicon)). 
Regarding claim 20; Astier et al discloses the pillars (134 @ figure 11) are spaced from one another to thereby form the nanopillar array (320 @ figure 11).

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al in view of Kotov et al as applied to claim 14 above, and further in view of Hu et al (US 2017/0120246).
Regarding claim 15; Astier et al in view of Kotov et al combination discloses all of feature of claimed invention except for the metal of the mesh is a selection of noble metals. However, Hu et al teaches that it is known in the art to provide the metal of the mesh (202 @ figure 2) is a selection of noble metals (paragraph [0033]: e.g., The metal of the metal layer 202 may be a noble metal such as palladium, platinum, and/or gold with an appropriate adhesion layer such as titanium or chromium, as required). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine fluidic sorting device of Astier et al with limitation above as taught by Hu et al for the purpose of reliable sensing and manipulation of biological material in microfluidics.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al in view of Kotov et al as applied to claim 14 above, and further in view of Jin et al (US 2011/0159070).
Regarding claim 16-18; Astier et al in view of Kotov et al combination discloses all of feature of claimed invention except for the metal of the mesh includes Au, Ag, or Pt. However, Jin teaches that it is known in the art to provide the metal of the mesh (paragraph [0019]: e.g., optionally the material used for the three-dimensional springy, coil, wire, or mesh screen scaffold comprises at least one of a metal or an alloy) includes Au, Ag, or Pt (paragraph [0148]: e.g., noble metals (such as Au, Ag, Pt and their alloys), polymer or plastic materials, or composite metals). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine fluidic sorting device of Astier et al with limitation above as taught by Jin et al for the purpose of biomaterials implants and substrates for enhanced cartilage formation, and novel techniques for fabricating such novel biomaterials, and various biological and therapeutic applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Liu et al (US 2014/0335411) discloses a method of etching silicon, the method comprising the steps of: electrolessly depositing a first metal onto a silicon surface to be etched, wherein the electrolessly deposited first metal partially covers the surface of the silicon to be etched.
2) Ferrari et al (US 2011/0266521) discloses structures that comprise a porous object that comprises: (i) a first region; and (ii) a second region adjacent to the first region along an axis of the object, where the first region has at least one porous property different from that of the second region.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 19, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2877